Exhibit 10.6

SECOND AMENDED AND RESTATED

HORNBECK OFFSHORE SERVICES, INC.

INCENTIVE COMPENSATION PLAN

AMENDMENT TO

RESTRICTED STOCK UNIT AGREEMENT

FOR EXECUTIVE OFFICERS

(Performance Based)

This AMENDMENT TO RESTRICTED STOCK UNIT AGREEMENT (this “Amendment”) is made
effective as of                     , by and between Hornbeck Offshore Services,
Inc. (the “Company”) and                      (“Employee”).

WITNESSETH THAT:

WHEREAS, Employee and the Company entered into that certain Restricted Stock
Unit Agreement dated effective as of                     , 20     (the
“Agreement”), pursuant to which the Company granted RS Units (as defined in the
Agreement) to Employee on the terms described therein;

WHEREAS, the parties desire to amend the Agreement to clarify the Company’s
intent and to ensure that the rights of Employee under the Agreement conform to
rights granted to the Company’s other named executive officers.

NOW, THEREFORE, the parties agree that the Agreement is hereby amended as
follows:

1. Defined Terms. Each capitalized term used herein but not otherwise defined
herein has the meaning given such term in the Agreement. Unless otherwise
indicated, all section references in this Amendment refer to sections of the
Agreement.

2. Amendment to Section 4(e). Section 4(e) is hereby amended by deleting it and
replacing it in its entirety to read as follows:

(e) Death or Disability. In the event of the Employee’s death or Disability
during the Measurement Period then (i) the Company shall determine the [Insert
Performance Measure] on the business day immediately prior to such death or
Disability as if such day of determination was the end of the Measurement Period
and, if not previously forfeited, Employee shall vest in and have a
non-forfeitable right to the greater of (x) the Base RS Units or (y) that
percentage of the Base RS Units and that percentage of the Bonus RS Units
corresponding to the [Insert Performance Measure], as set forth in the table in
paragraph (f) of this Section 4, and (ii) Employee shall, for no consideration,
forfeit to the Company upon such death or Disability all of the RS Units that
remain unvested at such time.

3. Amendment to Section 4(g). Section 4(g) is hereby amended by deleting it and
replacing it in its entirety to read as follows:



--------------------------------------------------------------------------------

(g) Change of Control. If a Change of Control occurs during the Measurement
Period then (i) the Company shall determine the [Insert Performance Measure] on
the business day immediately prior to such Change of Control as if such day of
determination was the end of the Measurement Period and, if not previously
forfeited, Employee shall vest in and have a non-forfeitable right to the
greater of (x) the Base RS Units or (y) that percentage of the Base RS Units and
that percentage of the Bonus RS Units corresponding to the [Insert Performance
Measure], as set forth in the table in paragraph (f) of this Section 4, above,
and (ii) Employee shall, for no consideration, forfeit to the Company upon such
Change of Control all of the RS Units that remain unvested at such time.

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed by
an authorized officer and Employee has executed this Amendment, all as of the
date first above written.

 

HORNBECK OFFSHORE SERVICES, INC.

By:

 

 

Title:

 

 

EMPLOYEE

Name:

 

 

 

2